DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2013/0134377.  The improvement comprises: forming additional trenches substantially vertically extending through the stack structure and horizontally extending in a second direction transverse to the first direction, the additional trenches intersecting the at least one trench at intersections and dividing the stack structure into an array of blocks, the pillar structures aligned in columns extending in the second direction with at least some of the individual blocks of the array of blocks comprising an even number of the columns, and each of the additional trenches comprising: a first portion having a first width; and a second portion at a horizontal boundary of the first portion and having a second width greater than the first width.  
	In re claim 13, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2013/0134377.  The improvement comprises: (a) second filled trenches substantially vertically extending through the stack structure and horizontally extending in a second direction orthogonal to the first direction, the second filled trenches dividing the stack structure into an array of blocks, wherein the second filled trenches intersect the at least one first filled trench at intersections, at least some of the intersections comprising Y- shaped intersections; a dielectric structure within the second filled trenches; and pillar structures vertically extending through the stack structure, the pillar structures aligned in columns extending in the second direction, at least some of the individual blocks of the array of blocks comprising an even number of the columns.  
	In re claim 22, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2013/0134377. The improvement comprises: (a) at least two additional filled trenches substantially extending through the stack structure and intersecting the at least one filled trench; (b) at least one dielectric structure within the at least two additional filled trenches; and (c) memory pillars extending through the stack structure, the memory pillars separated into blocks between the at least two additional filled trenches, wherein individual blocks of the memory pillars are separated from one another with one of a T-shaped intersection and a Y-shaped intersection. 

Response to Arguments
Applicant’s arguments, submitted on 4/19/22, have been fully considered and are persuasive.  The objection, as set forth in the previous office action, has been withdrawn.  In addition, the request of rejoinder is approved. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
May 4, 2022



/HSIEN MING LEE/